 1

 2                                                                        FILED IN THE
                                                                      U.S. DISTRICT COURT
                                                                EASTERN DISTRICT OF WASHINGTON


 3                                                               Jan 28, 2020
                                                                     SEAN F. MCAVOY, CLERK
 4

 5                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WASHINGTON
 6

 7    FRANK R. NORDLUND,
                                                 NO: 2:19-CV-65-RMP
 8                                Plaintiff,
                                                 ORDER GRANTING STIPULATED
 9          v.                                   MOTION TO DISMISS WITH
                                                 PREJUDICE
10    STATE OF WASHINGTON; ARNP
      SANDRA CONNER; ARNP RUTH
11    OMAN; DR. DEBORAH J.
      TONHOFER; MD STEVEN G.
12    HAMMOND; and DOES 1-5,

13                                Defendants.

14

15         BEFORE THE COURT is Plaintiff’s Stipulated Motion for Dismissal with

16   Prejudice, ECF No. 16. Having reviewed the motion and the record, the Court finds

17   good cause to grant dismissal. Accordingly, IT IS HEREBY ORDERED:

18         1. Plaintiff’s Stipulated Motion for Dismissal with Prejudice, ECF No. 16, is

19               GRANTED.

20         2. Plaintiff’s Complaint is dismissed with prejudice and without fees or

21               costs to any party.


     ORDER GRANTING STIPULATED MOTION TO DISMISS WITH PREJUDICE~ 1
 1         3. All pending motions, if any, are DENIED AS MOOT.

 2         4. All scheduled court hearings, if any, are STRICKEN.

 3         IT IS SO ORDERED. The District Court Clerk is directed to enter this

 4   Order, enter judgment of dismissal with prejudice, provide copies to counsel, and

 5   close this case.

 6         DATED January 28, 2020.

 7
                                                s/ Rosanna Malouf Peterson
 8                                          ROSANNA MALOUF PETERSON
                                               United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER GRANTING STIPULATED MOTION TO DISMISS WITH PREJUDICE~ 2
